Citation Nr: 1435122	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-25 955	)	DATE
	)
      RECONSIDERATION                          )
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic sinus disorder, to include as due to in-service chemical exposure. 

(The issue of entitlement to service connection for left-sided neuropathy, claimed as chronic neurological pain and numbness of the neck, left shoulder, and left lower extremity due to in-service chemical exposure, is addressed in a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran was a member of the Texas Air National Guard from June 1981 to June 1987, and also from February 1991 to March 1994.  His service personnel documents presently associated with his claims file indicate that during these periods, he served on active duty training (ACDUTRA) from September 3, 1981 to April 9, 1982; April 25, 1991 to August 9, 1991; August 13, 1991 to September 30, 1991; and March 11, 1992 to March 20, 1992.  In addition, he served on several periods of inactive duty training (INACDUTRA).  

The Board notes that the appellant is presently service connected for unilateral hearing loss of his left ear and tinnitus associated with his periods of ACDUTRA in the Texas Air National Guard.  As such, he meets the definition of a "veteran" within the meaning of the applicable statute.  38 U.S.C.A. § 101(2), (22)(A), (23), (24)(B) (West 2002).

This current matter comes to the Board of Veterans' Appeals (Board) on appeal from an May 2008 rating decision of the Waco, Texas, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic sinus disorder, to include as due to in-service chemical exposure.

The history of the current claim shows that the Board had denied service connection for a sinus disability in a September 2011 appellate decision.  Thereafter, in November 2011, the Veteran filed a Motion for Reconsideration based on additional service records being submitted that were not of record at the time of the September 2011 Board decision.  In March 2012, the Board granted the Veteran's Motion for Reconsideration, notifying him that the matter would be reconsidered and adjudicated by an expanded panel of the Board, pursuant to 38 U.S.C.A. § 7103(b) (West 2002), and that the reconsideration decision, once promulgated, would replace the September 2011 Board decision and constitute the final Board decision in this matter. 

In March 2011, the Veteran testified at a hearing conducted at the RO before a traveling Veterans Law Judge who has since retired from the Board.  The Veteran was subsequently notified of this development and, pursuant to 38 U.S.C.A. §§ 7104, 7107(c) and 38 C.F.R. §§ 20.700, 20.707, he was provided with a new hearing before two traveling Veterans Law Judges sitting at the RO in October 2012.  Transcripts of both hearings have been associated with the claims file.  The Board notes at this juncture that VA regulations require that any Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  If, as in the present case, more than one Veterans Law Judge has conducted a hearing, the matter will be decided by a three-member panel.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2013).  Additionally, the Court of Appeals for Veterans' Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Veterans Law Judges who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, in correspondence dated in May 2013, the Veteran expressly waived his right to a hearing before a third Veterans Law Judge.  Therefore, although this appeal must be considered by a panel of three Veterans Law Judges, it may be considered without testimony at a hearing before the third Veterans Law Judge.

The case was returned to the Board in November 2013.  However, for the reasons that will be discussed below, this appeal must be REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant and his representative if any further action is required on their part.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).
The Board observes that the Veteran's claim for service connection for a chronic sinus disability (to include as due to in-service chemical exposure) was addressed in a prior appellate action by the Board in August 2013, in which the matter was remanded to the AOJ for evidentiary development.  Although the Veteran's claim was returned to the custody of the Board in November 2013, a review of the Veteran's claims file on the VBMS and Virtual VA electronic databases indicates that, as of this time, the development ordered by the Board in its August 2013 remand is currently pending at the AOJ.  The Court has held that a remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary of VA a concomitant duty to ensure at least substantial compliance with the terms of such an order.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As such, the claim for VA compensation for a chronic sinus disorder is not properly before the Board for appellate adjudication at the present time.  It must therefore be remanded to the AOJ to ensure that the evidentiary development ordered in the August 2013 remand is duly undertaken.

In this case, the Veteran is seeking entitlement to service connection for a chronic sinus disorder, which he contends is related to the airborne chemicals he was exposed to while repairing C-130 aircraft as part of the Texas Air National Guard.  At his hearing before the Board in October 2012, he explained that, during every weekend of INACDUTRA as well as his periods of ACDUTRA, he was in regular contact with aircraft hydraulic fluids which would atomize in the air, and he did not wear any protective equipment. 

The Veteran has denied that he experienced sinus symptoms during his active duty service in 1981 to 1982.  Rather, he asserts that these problems began in approximately 1991 while he was stationed at Chanute Air Force Base in Illinois, and have continued since that time.  These statements are largely consistent with statements he made at his prior hearing in March 2011. 

In order to receive VA benefits for National Guard service, the individual must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316 , 502, 503, 504, or 505.  In the alternative, the Veteran may also be eligible for benefits as a "Veteran" under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) based on any period of:

a. ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty; or 

b. Any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty. 

38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d); See also Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

When addressing disorders that are claimed to have arisen due to service during periods of ACDUTRA and INACTUDRA, as is the case here, VA's General Counsel has clarified that it was Congress's intent that the terms "injury" and "disease" be distinguishable.  Specifically, while an "injury" must constitute some external event that occurs during a period of ACTUDRA or INACDUTRA, the fact that a disorder merely became manifest during a period of INACDUTRA may not be sufficient for VA purposes.  See VAOPGCPREC 86-90 (July 18, 1990). 

However, the General Counsel has also more recently stipulated that, when an individual experiences a disabling condition that is the result of an event that occurred while on a period of ACDUTRA or INACDUTRA, this may constitute an "injury" for VA purposes, even though the resulting disability was not immediately manifest.  See VAOPGCPREC 04-02 (May 14, 2002) (the administration of anthrax vaccinations is an "injury" for VA purposes). 

In this case, there is no reason to dispute the Veteran's assertions that he was exposed to various airborne chemicals on a routine basis during periods of ACDUTRA or INACDUTRA when he was performing maintenance on aircraft.  Under the General Counsel 's interpretation, such exposure constitutes an "injury" for VA purposes.  Since the evidence also indicates that he has been diagnosed with acute rhinitis and sinusitis, a VA examination and opinion is necessary to determine whether these symptoms are related to his exposure. 

As an additional matter, when the Veteran submitted his application for reconsideration, he submitted documents that have raised the possibility that he has an additional period of active duty service.  These documents appear to be related to periods of ACDUTRA from 1990 to 1992, and the Board is aware that the RO attempted to verify his active duty service via a PIES request in August 2007.   However, given the number of reservists and National Guard personnel who were mobilized for the first Persian Gulf War in 1990 and 1991, the fact that he may have been on active duty at that time is reasonably possible, and the RO should confirm that his periods of active duty (as opposed to ACDUTRA or INACDUTRA) are correct. 

Accordingly, the case is REMANDED to the AOJ for the following action:
 
1.  Acquire any records of sinusitis treatment that may be available from the VA Central Texas Health Care Center or any other VA medical facility since March 2011. 

If the Veteran has undergone any relevant private treatment, and the records of such treatment have not been associated with the claims file, such records should also be acquired after obtaining his authorization. All such available documents should be associated with the claims folder.

2.  Verify with the Veteran the correct dates of his active duty service and, to the maximum extent possible, ascertain all periods of ACDUTRA or INACDUTRA performed.  If he has performed active duty for any period other than September 1981 to April 1982, the AOJ should attempt to acquire documentation to verify this service, such as a DD-214, discharge certificate, or any other similar documentation. 

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his sinusitis.  The claims folder must be made available and reviewed by the examiner.  A notation to the effect that this review took place should be made in the examination report.  All indicated studies deemed necessary by the examiner should be performed.  All findings of these tests should be reported in detail.

Upon completion of this examination, the examiner should express an opinion as to whether it is it is at least as likely as not (i.e., a 50% possibility or greater) that the Veteran's sinusitis etiologically related to:

a. Any period of active duty active service; or

b. Any of the chemicals to which he was likely to have been exposed, to include jet fuel, hydraulic fluid or any other chemicals he claims to have been exposed to that would be consistent with his service as an aircraft mechanic during periods of INACDUTRA and ACDUTRA between April 1982 and May 1994. The examiner may presume such exposure occurred during one two-day period per month (usually INACDUTRA), plus an additional two-week period occurring once per year (usually ACDUTRA).

4.  After this development is completed, as well as any other development the RO deems necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and provided opportunity to respond.  Then, the case should be returned to the Board for further appellate consideration, as appropriate.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



			
     MICHAEL J. SKALTSOUNIS                          THOMAS H. O'SHAY
	       Acting Veterans Law Judge                          Acting Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals


Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

